Order and judgment (one paper), Supreme Court, New York County (Helen Freedman, J.), entered on or about November 14, 1997, which, in a proceeding brought pursuant to CPLR article 78 to annul respondents’ determination denying petitioner’s application for a firearms endorsement, dismissed the petition, unanimously affirmed, without costs.
In light of the evidence in the record indicating that petitioner was medically unfit to carry a firearm, it is plain that respondents’ determination not to issue a positive endorsement for petitioner’s New York City Pistol Permit application was neither arbitrary and capricious nor an abuse of discretion and, indeed, that it was entirely rational (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). Concur — Nardelli, J. P., Wallach, Lerner and Rubin, JJ.